Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's amendment filed on August 17, 2021 has been entered. Claims 1, 2, 7, 8, 15 and 16 have been amended. Claims 4, 10 and 18 have been canceled. No claims have been added. Claims 1 - 3, 5 – 9, 11 – 17 and 19 – 20 are still pending in this application, with claims 1, 7 and 15 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5, 7, 8, 11, 13 – 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Patent Application Publication 2019/0347823), hereinafter referred as Yang, in view of Jiang et al. (US Patent Application Publication 2019/0347388), hereinafter referred as Jiang, and in further view of Setteboun et al. (US Patent Application Publication 2020/0382524), hereinafter referred as Setteboun.

Fig. 11) comprising one or more processors (Fig. 11, processing assembly, [0162]), one or more computer-readable memories (Fig. 11, memory, [0163]), and one or more computer-readable storage devices (Fig. 11, memory, [0163, 0168]), and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories ([0169]), the stored program instructions comprising: 
program instructions to present, as an input to a multi-camera apparatus ([0082 – 0086]; also [0037 – 0038], multi-sensors/cameras), a 2D rendering of a 3D object ([0003], a fake face in the form of a physical face photo), the multi-camera apparatus operating an image classification model configured to classify a subject viewed via the multi-camera apparatus (Fig. 4A – 4C, [0140 – 0151], processing modules to detect/classify whether a living body is fake), and the multi-camera apparatus operating a depth classification model configured to distinguish between a depth map of a 3D subject and a depth map of a realistic 2D rendering of the 3D subject (Fig. 4, [0140 – 0147], a depth neural network model 43 is used to distinguish a depth map of a 3D subject and a depth map of a realistic 2D rendering of the 3D subject), using depth information provided by viewing the subject via the multi-camera apparatus ([0082 – 0092], using depth classification to distinguish whether it is a real face or a fake face), wherein the depth classification model comprises a neural network based model ([0041 – 0043, 0060 – 0061, 0103 – 0110, 0140 and 0146], depth neural network model), the depth classification model trained ([0150 - 0151], training (learn by) a depth learning model) using a 3D training set of depth [0145], first set data for a real face, the classification label is 0, second set data for face of a hack, the classification label is 1 (One of ordinary skill in the art knows that labeled data set is for training)), the training is performed on a system having a processing power ([0150 – 0151, 0161], training (learn by) a depth learning model is implemented in a system of Fig. 11), the training resulting in a trained depth classification model ([0150 - 0151]); 
program instructions to collect, using the multi-camera apparatus, a first depth information corresponding to the input ([0082 – 0093], collecting key point depth information corresponding to the input image); 
program instructions to provide the first depth information to the trained depth classification model ([0140 – 0151], processing key point depth information to the depth classification model); and 
program instructions to reject, responsive to the trained depth classification model classifying the input as the 2D rendering of the 3D object, the 2D rendering as being the 3D object ([0090 – 0093], determining whether it is a fake face (the 2D rendering as being the 3D object). That means if it determines as a fake face (2D face photo), it will reject as being a real face (3D object)), the classifying performed on a system ([0090 – 0093, 0147, 0161], classifying is implemented in a system of Fig. 11).  

However, in a similar field of endeavor Jiang discloses a facial recognition system (abstract). In addition, Jiang discloses the system is trained using a 3D training set of depth information and a other-than-3D training set of depth information, the 3D training set of depth information provided by viewing a training set of 3D subjects, the other-than-3D training set of depth information provided by viewing a set of realistic 2D renderings of the training set of 3D subjects ([0008, 0011, 0014, 0081, 0085, 0091], the training data comprising temporally related real and fake labeled face images). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang, and training depth classification model using a 3D training set of depth information and a other-than-3D training set of depth information, the 3D training set of depth information provided by viewing a training set of 3D subjects, the other-than-3D training set of depth information provided by viewing a set of realistic 2D renderings of the training set of 3D subjects. The motivation for doing this is that the face can be recognized accurately so that the application of Yang can be extended.
However, Yang in view of Jiang fails to explicitly disclose the training is performed on a first system having a first processing power, and the classifying 
However, in a similar field of endeavor Setteboun discloses a system for training and using classification model (Fig. 1). In addition, Setteboun discloses the system wherein the training is performed on a first system having a first processing power ([0037], trained by remote server (102) which has more processing power), and the classifying performed on a second system having a second processing power less than the first processing power ([0037], trained classification model is provided to device(s) (101) which has less computing resource (power)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang, and the training is performed on a first system having a first processing power, and the classifying performed on a second system having a second processing power less than the first processing power. The motivation for doing this is to reduce cost in classification implementation, as disclosed by Setteboun ([0037]).

Regarding claim 16 (depends on claim 15), Yang discloses the computer system further comprising: 
program instructions to present, as a second input to the multi-camera apparatus, the 3D object ([0082 – 0091], the multi-camera can collect real face); 
program instructions to collect, using the multi-camera apparatus, a second depth information corresponding to the second input ([0082 – 0093], collecting key point depth information corresponding to the input image); 
[0140 – 0151], processing key point depth information to the depth classification model); and 
program instructions to accept, responsive to the trained depth classification model classifying the input as the 3D object, the 3D object as being the 3D object ([0090 – 0093], determining whether it is a real face (the 3D object). That means if it determines as a real face (3D object), it will accept as being a real face (3D object)).  

Regarding claim 19 (depends on claim 15), Yang discloses the computer system wherein the depth classification model comprises a convolutional neural network model ([0146], convolutional depth neural network).  

Regarding claims 1, 2 and 5, they are corresponding to claims 15, 16 and 19, respectively, thus, they are rejected for the same reason set forth for claims 15, 16 and 19.

Regarding claims 7, 8 and 11, they are corresponding to claims 15, 16 and 19, respectively, thus, they are rejected for the same reason set forth for claims 15, 16 and 19.

Regarding claim 13 (depends on claim 7), Yang discloses the computer usable program product wherein the computer usable code is stored in a computer readable storage [0169 – 0170], external computer, network).  

Regarding claim 14 (depends on claim 7), Yang discloses the computer usable program product wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system ([0169 – 0170], external computer, server, network).  

Claims 3, 6, 9, 12, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Jiang, in further view of Setteboun and Barth et al. (US Patent Application Publication 2019/0034714), hereinafter referred as Barth.

Regarding claim 17 (depends on claim 16), Yang discloses the computer system further comprising: program instructions to generate, from a scene presented as the second input to the multi-camera apparatus, a depth map corresponding to the second input ([0086, 0139 – 0146]).
However, Yang in view of Jiang and in further view of Setteboun fails to explicitly disclose the instructions further generate a greyscale value of a pixel in the depth map corresponding to a distance from the multi-camera apparatus to a portion of the scene.  .  
abstract). In addition, Barth discloses the system generate a greyscale value of a pixel in the depth map ([0052 – 0054, 0063 – 0066, 0090 - 0097], intensity) corresponding to a distance from the multi-camera apparatus to a portion of the scene ([0052, 0063 – 0068, 0101]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang in view of Jiang and in further view of Setteboun, and generate a greyscale value of a pixel in the depth map corresponding to a distance from the multi-camera apparatus to a portion of the scene. The motivation for doing this is that the depth map can be visualized so that the application of Yang can be extended.

Regarding claim 20 (depends on claim 15), Yang in view of Jiang and in further view of Setteboun fails to explicitly disclose the computer system wherein the image classification model comprises a convolutional neural network model configured to classify the subject using a set of image classification training data, a training data in the set of image classification training data comprising an image and a classification corresponding to the image.
However, in a similar field of endeavor Barth discloses a system for detecting a 3D object (abstract). In addition, Barth discloses the system wherein the image classification model comprises a convolutional neural network model configured to classify the subject using a set of image classification training data ([0017, 0038, 0100, 0101, 0130, claim 1]), a training data in the set of image classification training data [0056, 0068, 0101, 0130]) comprising an image and a classification corresponding to the image ([0098 – 0100, claim 1]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang in view of Jiang and in further view of Setteboun, and wherein the image classification model comprises a convolutional neural network model configured to classify the subject using a set of image classification training data, a training data in the set of image classification training data comprising an image and a classification corresponding to the image. The motivation for doing this is that the details of how the model is trained can be substantially performed so that the application of Yang can be extended.

Regarding claims 3 and 6, they are corresponding to claims 17 and 20, respectively, thus, they are rejected for the same reason set forth for claims 17 and 20.

Regarding claims 9 and 12, they are corresponding to claims 17 and 20, respectively, thus, they are rejected for the same reason set forth for claims 17 and 20.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 3, 5 – 9, 11 – 17 and 19 – 20 have been considered but are moot because of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668